Citation Nr: 1643028	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to January 27, 2015.

2. Entitlement to an increased rating for lumbar spine herniated nucleus pulposus with arthritis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1964 to February 1966 and from August 1990 to March 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In April 2014, the Board remanded the appeal for further development and in a March 2015 rating decision, the Appeals Management Center granted entitlement to a TDIU from January 27, 2015.  The appeal is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the lumbar spine, in January 2015, the Veteran was provided with a VA spine examination.  Although the examiner conducted range of motion testing and indicated that there was evidence of pain with weight bearing, it is not clear whether the range of motion testing occurred in active or passive range of motion, in weight-bearing or in non-weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).  Accordingly, the Board finds that another examination is warranted.

In addition, the Veteran contends that he is unemployable as a result of his service-connected low back disability.  Since the claim for a TDIU is dependent on the outcome of the lumbar spine appeal, it must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as noted above, the March 2015 rating decision granted entitlement to a TDIU from January 2015.  That rating decision found that the award represented a total grant of benefits sought on appeal and determined that the issue was considered resolved in full.  Accordingly, no supplemental statement of the case was issued regarding the issue of entitlement to a TDIU.

The Board's review of the evidence, however, does not suggest that the Veteran is satisfied with the appeal.  Indeed, in May 2016, the representative reported that the Veteran wished to continue with the appeal as to the period prior to January 27, 2015.  As pertinent evidence has been associated with the claims file since a February 2011 statement of the case, following the development indicated below, a supplemental statement of the case must be issued.  38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

1. The Veteran must be afforded a VA examination to evaluate the current severity of his lumbar spine herniated nucleus pulposus with arthritis.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the spine.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

2. After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

3. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




